UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4092



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANCISCO ALBERTO LOZANO-TORRES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-00-262-2)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jane Moran, JANE MORAN LAW OFFICES, Williamson, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Miller A. Bushong,
III, Assistant United States Attorney, Huntington, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francisco Lozano-Torres pled guilty to conspiracy to commit

money laundering, 18 U.S.C.A. § 1956(h) (West Supp. 2003), and was

sentenced to a term of 109 months imprisonment.            He appeals his

sentence,* contending that the district court erred in applying a

base offense level of 23 under U.S. Sentencing Guidelines Manual

§ 2S1.1(a)(1) (2000), and in finding that he was a leader in the

offense.   USSG § 3B1.1(a).      Lozano-Torres also maintains that his

attorney was ineffective in failing to object to the base offense

level or the role adjustment in the district court.          We affirm.

     Because Lozano-Torres made no objection to the guideline

calculation at sentencing, we review his sentencing claims for

plain error.    United States v. Olano, 507 U.S. 725, 732-37 (1993).

Lozano-Torres    argues   that   no   factual   evidence   supported   the

government’s estimate that his offense involved twenty pounds of

methamphetamine and that the district court failed to inquire into

the degree and duration of his involvement.         We note that a base

offense level of 23 applies whenever the defendant is convicted

under 18 U.S.C. § 1956(a)(1)(A), as Lozano-Torres was.         Therefore,

no error occurred in this respect.


     *
       Lozano-Torres filed a 28 U.S.C. § 2255 (2000) motion
alleging that, despite his request, his counsel failed to note an
appeal. The district court vacated the judgment and reinstated it
so that Lozano-Torres could file a timely notice of appeal. See
United States v. Witherspoon, 231 F.3d 923, 926 (4th Cir. 2000);
United States v. Peak, 992 F.2d 39, 41-42 (4th Cir. 1993).


                                      2
     Further, our review of the materials submitted on appeal leads

us to conclude that there was evidence to support the government’s

estimate that the conspiracy involved at least twenty pounds of

methamphetamine, that the laundered funds totaled approximately

$130,000,     and    that   Lozano-Torres,     as    the    supplier      of

methamphetamine to the other conspirators, was a leader in the

offense.    Consequently, the district court did not plainly err in

accepting the guideline calculation recommended in the presentence

report.

     Because the record does not conclusively demonstrate that

Lozano-Torres’s attorney was ineffective in failing to contest the

sentence    report   on   the   grounds   alleged   here,   his   claim   of

ineffective assistance is not properly raised on direct appeal. See

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (claims of

ineffective assistance of counsel generally are not cognizable on

direct appeal unless the record conclusively shows ineffective

assistance).

     We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED


                                     3